NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 210216-U

                                 Order filed October 21, 2022
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

      THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
      ILLINOIS,                                       )       of the 14th Judicial Circuit,
                                                      )       Rock Island County, Illinois,
             Plaintiff-Appellee,                      )
                                                      )       Appeal No. 3-21-0216
             v.                                       )       Circuit No. 19-CF-18
                                                      )
      JOANNE MARGARET SHOEMAKER,                      )       Honorable
                                                      )       Norma Kauzlarich,
             Defendant-Appellant.                     )       Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices McDade and Daugherity concurred in the judgment.
      ____________________________________________________________________________

                                                ORDER

¶1          Held: The State presented insufficient evidence at sentencing to support the imposition of
                  a Class 4 felony sentence on defendant’s driving while license revoked offense.

¶2          Defendant, Joanne Margaret Shoemaker, appeals her conviction for driving while license

     revoked (DWLR). She argues that the State presented insufficient evidence at sentencing to

     establish that her DWLR offense was subject to a Class 4 felony sentence. We vacate in part and

     modify the judgment.
¶3                                              I. BACKGROUND

¶4           The State charged defendant, by information, with DWLR, a Class 4 felony (625 ILCS 5/6-

     303(d-2) (West 2018)). The information alleged that defendant’s license was revoked for driving

     under the influence (DUI) in violation of section 11-501 of the Illinois Vehicle Code (Code) (625

     ILCS 5/11-501 (West 2018)) and that she had previously been convicted of DWLR for a violation

     under the Code on two prior occasions.

¶5           At defendant’s jury trial, deputy Russel Beaulieu testified that on January 7, 2019, he

     effectuated a traffic stop on defendant’s vehicle for failing to use her turn signal. During the stop,

     Beaulieu learned that defendant’s license was revoked. The State entered a page of defendant’s

     driving abstract that stated “revocation was in effect on” January 7, 2019. The exhibit does not

     state the basis for the revocation or indicate when the revocation was instated. The State did not

     enter any other pages of defendant’s driving abstract.

¶6           Defense counsel moved for a directed verdict, arguing that the State had not presented

     “evidence to the Court relating to [defendant’s] prior driving revoked to upgrade it to a Class 4

     felony from a Class A misdemeanor.” The court stated that it “saw the charging instrument, and

     *** took judicial notice of her prior conviction.” 1 The jury found defendant guilty, and the matter

     proceeded to sentencing.

¶7           Defendant’s presentence investigation report (PSI) listed her prior criminal history, which

     included convictions in Iowa for DUI in 2010. 2 In Illinois, defendant received one conviction for




             1
               Following the allegation that defendant had two prior DWLR offenses, the information states
     “(RICO 1900209).” It is unclear whether this notation refers to a prior offense or the nature of that offense.
     The record is absent any report of proceedings at the time the information was filed, and thus, there is no
     indication that the State presented two prior convictions necessary to support the charge.
              2
                Iowa’s statute for operating while intoxicated (Iowa Code § 321J.2 (2010)) is the legal equivalent
     of DUI in Illinois (625 ILCS 5/11-501 (West 2010)).
                                                           2
       driving while license suspended (DWLS), a Class A misdemeanor, in 2011, and two convictions

       for DWLS in 2018. The DWLS offenses were resolved by a fine only. The PSI contained no other

       information regarding the status of defendant’s driver’s license, the basis for defendant’s prior

       license suspensions, or the basis for the present revocation. The State did not enter any additional

       evidence regarding defendant’s driving abstract or prior offenses, suspensions, or revocations.

¶8            The court sentenced defendant to two years’ imprisonment. Defendant appealed.

¶9                                                II. ANALYSIS

¶ 10          Defendant argues that the State failed to prove, by a preponderance of the evidence, the

       sentence enhancing factor that the present DWLR was defendant’s third DWLR due to a prior DUI

       conviction or DUI-based license revocation. Defendant concedes that she did not preserve the error

       below but asks this court to review the issue under the second prong of the plain error analysis.

       See People v. Enoch, 122 Ill. 2d 176, 186 (1988) (to preserve an issue for appellate review, a

       defendant must both object to the issue at trial and include it in a written posttrial motion).

¶ 11          The first step of the plain error analysis is to determine whether a clear, obvious, or plain

       error has been committed. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). If the reviewing court

       finds that a clear or obvious error has occurred, it is defendant’s burden to demonstrate that the

       error is reversible under either the first or second prong of the plain error doctrine. See People v.

       Hillier, 237 Ill. 2d 539, 545 (2010). In the context of sentencing, an error is reversible under the

       second prong where that error “was so egregious as to deny the defendant a fair sentencing

       hearing.” Id.

¶ 12          Defendant was charged with DWLR under section 6-303(d-2) of the Code, which required

       that the State prove a “third violation of this Section” to warrant the imposition of a Class 4 felony

       sentence. 625 ILCS 5/6-303(d-2) (West 2018). Specifically,


                                                         3
                               “(1) the current violation occurred when the person’s driver’s license was

                       suspended or revoked for a violation of Section *** 11-501 of this Code, or a

                       similar out-of-state offense, *** or a statutory summary suspension or revocation

                       under Section 11-501.1 of this Code; and

                               (2) the prior convictions under this Section occurred while the person’s

                       driver’s license was suspended or revoked for a violation of Section *** 11-501 of

                       this Code, a similar out-of-state offense, *** or a statutory summary suspension or

                       revocation under Section 11-501.1 of this Code.” Id. § 6-303(d-2)(1), (2). 3

¶ 13           Section 6-303(d-2) is a substantive provision that allows the State to seek an enhanced

       sentence based on a defendant’s prior offenses. See People v. Lucas, 231 Ill. 2d 169, 180 (2008).

       The prior offenses are not elements of the offense that the State must prove at trial. Id. at 181.

       Instead, the prior offenses are “ ‘factors in aggravation’ ” that the State must prove at sentencing

       by a preponderance of the evidence. People v. Owens, 2016 IL App (4th) 140090, ¶ 37 (quoting

       People v. Thompson, 328 Ill. App. 3d 360, 365 (2002)); People v. Brown, 229 Ill. 2d 374, 385

       (2008). The basis for defendant’s revocation and her prior offenses can be established by certified

       copies of defendant’s prior DWLS or DWLR convictions, defendant’s driving abstract, or

       defendant’s PSI. See People v. DiPace, 354 Ill. App. 3d 104, 115 (2004); see also 625 ILCS 5/6-

       303(f) (West 2018).

¶ 14           Here, the State only proved that defendant’s license was revoked on the date of the offense

       by admitting a single page of her driving abstract. The driving abstract does not provide the basis

       for or date of the revocation. Defendant’s PSI shows a 2010 DUI conviction but does not indicate




               3
                Under the Code, section 11-501 applies to DUI violations and section 11.501.1 applies to driver’s
       license suspensions and revocations related to DUI’s.
                                                           4
       whether defendant’s license was suspended or revoked following that conviction or when the

       suspension or revocation was instated. Cf. Owens, 2016 IL App (4th) 140090, ¶¶ 35, 43 (defendant

       properly received a felony DWLR enhancement where his PSI established that following two DUI

       convictions defendant received a mandatory license revocation and the PSI did not show that

       defendant’s license was reinstated following the revocation). The PSI also does not show the basis

       for the suspensions causing her 2013 and 2018 DWLS convictions, basis for the present

       revocation, nor any convictions for DWLR. Therefore, the State failed to present any evidence to

       support the felony enhancement of the offense. We find that this sentencing error deprived

       defendant of her right to a fair sentencing hearing and is a reversible second prong plain error. See

       Hillier, 237 Ill. 2d at 545. Accordingly, we vacate defendant’s felony DWLR conviction and enter

       a judgment of conviction on the charge of misdemeanor DWLR (625 ILCS 5/6-303(a) (West

       2018)). Ill. S. Ct. R. 615(b)(3). Because the two-year sentence ordered by the circuit court exceeds

       the maximum sentence allowed for a Class A misdemeanor, we reduce defendant’s sentence to

       365 days. See People v. Lipscomb, 2013 IL App (1st) 120530, ¶¶ 12-13.

¶ 15                                           III. CONCLUSION

¶ 16          The judgment of the circuit court of Rock Island County is vacated in part and a modified

       judgment is entered.

¶ 17          Vacated in part; judgment modified.




                                                        5